DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-27 are currently pending.

Election/Restrictions
3.	Applicant's election with traverse of Group II, claims 16-27 and Alzheimer’s disease for the species in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that a search of both groups I and II and all of the species could be performed without undue burden.  This is not found persuasive because each of the groups of invention and each of species raises distinct prior art and non prior art issues.  Thus, it would be burdensome to examine all of the inventions and species together.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 16-27 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 16-27 are indefinite because the multiple uses of “and/or” together make is unclear which elements can be selected as alternatives. Clarification is needed.
7.	Claims 16-26 are indefinite because the metes and bounds of “leaky gut related diseases” are unclear.  The specification does not provide a clearly delineated definition of what diseases are considered to be “related” to leaky gut.  The specification states “A ‘leaky gut related disease’ mention in the present disclosure is not particularly limited…[0028].”  This does not clearly define what diseases are encompassed by the claims.  Therefore, the claims are indefinite.
8.	Claims 16, 18-23 and 25 are indefinite because it is unclear what limitation are intended with the recitation of “Chinese” herbal compound.  It is unclear if this term is meant to indicate that the ingredients must be grown in China.  Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim(s) 16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (International Journal of Biological Macromolecules (2017), vol. 94, pp. 1-9), Yue (Food and Function (2015), vol. 6, pp. 2568-2577), Bai (Carbohydrate Polymers (2020), vol. 229, 115475, 12 pages – published October 17, 2019), and Kim (KR 10-2003-0012359 – English translation).
	Jin teaches using an extract from Ganoderma lucidum to modulate intestinal permeability (see abstract, sections 2.1 and 5).
	Yue teaches using an extract from jujube (Ziziphus jujuba, synonymous with “red jujube”) to modulate intestinal permeability (see abstract, section 2.1, and last paragraph of page 2575).
	Bai teaches using an extract from longan to modulate intestinal integrity (permeability) (see abstract and sections 2.2 and 4).
	Kim teaches using Nelumbinis semen (synonymous with lotus seed) to stabilize the intestinal wall.  The reference teaches using either extracted or unextracted material (see section 30, 58, 84, and 126).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients to modulate intestinal permeability and function.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used to modulate intestinal permeability and function, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single composition used to modulate intestinal permeability and function.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single method composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	As discussed above, Kim teaches using either extracted or unextracted plant material.  Jin, Yue, and Bai teach using an extract from each of the plants and do not specifically teach using the unexpected plant material.  However, each of these references teach that the active agent is a polysaccharide.  An artisan of ordinary skill would appreciate that the polysaccharide would be present in the unextracted plant material.  The artisan would expect that due the presence of the polysaccharide, the unextracted plant material would display a similar effect to the extracted plant material.  This reasonable expectation of success would have motivated the artisan to use the unextracted plant material in place of or in addition to the extracted plant material.
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
10.	Claim(s) 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (International Journal of Biological Macromolecules (2017), vol. 94, pp. 1-9), Yue (Food and Function (2015), vol. 6, pp. 2568-2577), Bai (Carbohydrate Polymers (2020), vol. 229, 115475, 12 pages – published October 17, 2019), and Kim (KR 10-2003-0012359 – English translation) as applied to claims 16 and 18-26 above, and further in view of Leblhuber (J Neural Transm (2015), 4 pages) and Wu (2014/0147464).
As discussed above, Jin, Yue, Bai, and Kim together are considered to teach a method for modulating intestinal permeability using Ganoderma, red jujube, longan, and lotus seed.  The references do not specifically teach that the method can be used to treat the leaky gut related disease Alzheimer’s disease.
However, Leblhuber teaches that leaky gut presents in a high percentage of Alzheimer’s patients (see Discussion section).  Thus, an artisan of ordinary skill would reasonably expect that the method of modulating intestinal permeability would also be useful for treating leaky gut associated with Alzheimer’s disease because the link between the two was known in art prior to the effective filing date.  This reasonable expectation of success would have motivated the artisan to modify the method taught by Jin, Yue, Bai, and Kim to include the treatment of Alzheimer’s patient with leaky gut.
	The references also do not specifically teach that the composition contains ganoderic acid A.  However, Wu teaches that ganoderic acid A is an ingredients from Ganoderma which is useful in treating Alzheimer’s disease (see paragraphs 14, 23 and claims 5 and 18).  Thus, an artisan of ordinary skill would reasonably expect that including this ingredient in the method of treating leaky gut associated with Alzheimer’s disease taught by Jin, Yue, Bai, Kim, and Leblhuber based on their known shared use.  This reasonable expectation of success would have motivated the artisan to include ganoderic acid A in the method taught by the combination of the references.

11.	No claims are allowed.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655